Citation Nr: 1643488	
Decision Date: 11/15/16    Archive Date: 12/01/16

DOCKET NO.  05-01 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for type II diabetes mellitus, including as secondary to herbicide exposure. 


ATTORNEY FOR THE BOARD

L. N., Counsel



INTRODUCTION

The Veteran served on active duty (AD) in the U.S. Air Force from June 1964 to April 1968 and in the U.S. Army National Guard, including during a period of active duty for training (ACDUTRA) in June 1987.  He died on February [redacted], 2013.  

The appellant is the Veteran's surviving spouse.  In June 2013, upon the Veteran's death and in response to the appellant's application and VA's consideration thereof, the United States Court of Appeals for Veterans Claims (Court) granted the appellant's request for substitution of the Veteran in pursuit of the claims on appeal.  

In a May 2016 VA Form 8 (Certification of Appeal), the RO mischaracterized the claim on appeal as entitlement to accrued benefits for type II diabetes mellitus.  The RO's error in this regard is, however, non-prejudicial or harmless, not affecting the essential fairness of this adjudication.  38 C.F.R. § 20.1102 (2015); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (noting that VCAA notice and assistance errors, even when shown to have occurred, are not presumptively prejudicial, but instead must be judged on an individual case-by-case basis, and that, as the pleading party attacking the agency's decision, the claimant bears the burden of proof of not only establishing this error, but also, above and beyond that, showing that it is unduly prejudicial or outcome determinative of his claim).  Claims for accrued benefits and claims to pursue benefits as a substitute for a deceased claimant are distinct, but offer exclusive paths to the same benefits and allow the claimant to choose which path he or she wants to take.  See 38 U.S.C.A. §§ 5121A, 5121(a) (West 2014); Reliford v. McDonald, 27 Vet. App. 297, 302 (2015) (appellant has right to choose whether or not to waive substitution and file for accrued benefits).  Here, the appellant chose substitution and, unlike an individual pursuing accrued benefits, she is permitted to submit to VA additional evidence not of record at the time of the Veteran's death.  


This claim comes before the Board of Veterans' Appeals (Board) on appeal of an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

In August 2008, June 2012 and December 2014, the Board remanded this claim to the RO for additional action.  At the time of the most recent remand, the appeal included a claim of entitlement to an effective date prior to November 14, 2008, for the assignment of a total disability rating based on individual unemployability and a grant of Dependents' Educational Assistance benefits.  By Decision Review Officer decision dated June 2016, however, the RO granted this claim.  It is thus no longer before the Board for appellate review.   

In the previously noted VA Form 8, the RO indicated that there is no representation in this case, but according to Virtual VA, the appellant appointed Disabled American Veterans (DAV) to represent her in November 2013.  When the appellant took such action, a private attorney had been acting on her behalf.  In June 2014, the RO contacted the appellant for clarification on this matter, stating that the record showed there was a discrepancy with regard to representation, and explaining that she could authorize only one representative to act on her behalf.  VA advised the appellant to provide clarification within 30 days or it would assume she wished to proceed without representation.  The appellant did not respond, and so the Board considers her unrepresented.  

VA processed this appeal electronically, utilizing Virtual VA and Veterans Benefits Management System (VBMS), VA's paperless claims processing systems.  Review of this claim therefore contemplates both electronic records.  




FINDING OF FACT

Diabetes mellitus was not related to the Veteran's active service and did not manifest to a compensable degree within a year of his discharge from such service.


CONCLUSION OF LAW

Type II diabetes mellitus was not incurred in or aggravated by service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the VCAA and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Specifically, VA is to notify a claimant and his or her representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim, which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c).  VA is also to assist this claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by affording him or her a medical examination or obtaining a medical opinion.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c). 

Here, the appellant does not assert and the record does not show that VA failed to satisfy its duty to notify, that there are any outstanding records that need to be obtained on her behalf, or that the last VA examination the Veteran underwent or the most recent medical opinion VA obtained was or is inadequate to decide this claim.  No further notification or assistance is thus necessary.  

Analysis

The appellant seeks a grant of service connection for the Veteran's diabetes mellitus on either a direct or presumptive basis, as related to the Veteran's active service, or more specifically, to his alleged in-service exposure to herbicides during his June 1987 period of ACDUTRA.  See 38 U.S.C.A. §§ 1110, 1131 (service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service); see also 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (service connection may be presumed for certain diseases, including 
Type 2 diabetes, if a veteran was exposed to an herbicide agent during active service, even though there is no evidence of that disease during the period of active service at issue); 38 U.S.C.A. § 1116(f) (veteran who, during active military, naval, or air service, served in Republic of Vietnam during Vietnam era presumed to have been exposed to herbicide agents unless affirmative evidence to the contrary).   

According to written statements the Veteran submitted during his lifetime, including in March 2006, April 2007 and October 2008, his diabetes mellitus developed secondary to his alleged in-service herbicide exposure or "removal of his pancreatitis", a condition he believed should have been service connected.  He was reportedly exposed to herbicides while serving on ACDUTRA at Camp Crowder in Neosho, Missouri, in 1987.  The military allegedly told him that, for the purpose of controlling ticks there, it sprayed the area.  The appellant requests that this claim be resolved in her favor based on reasonable doubt.

Generally, to prevail in a claim for service connection on a direct basis, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises and statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d 1372.

Service connection for diabetes mellitus may be presumed not only based on 
in-service herbicide exposure, but also when the evidence establishes that the condition became disabling to a compensable degree within one year of separation from active military, naval or air service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

"Active military, naval, or air service" includes any period of AD, ACDUTRA, during which the individual concerned was disabled from disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty training (INACDUTRA), during which the individual concerned was disabled from injury, but not disease, incurred in or aggravated in the line of duty.  38 U.S.C.A. 
§§ 101(21), (22), (23), (24), 106; 38 C.F.R. § 3.6(a), (c), (d).  

In this case, whether considering this claim on a direct or presumptive basis, the evidence in the electronic records fails to satisfy all elements of a claim for service connection.  

Treatment records dated since 2000, reports of VA examinations conducted in November 2003 and April 2011, an April 2016 medical opinion, and information from the Social Security Administration (SSA) satisfy the current disability element of this claim for service connection.  They confirm that, prior to his death, the Veteran had type 2 diabetes/diabetes mellitus.  

The evidence does not satisfy the remaining elements of this claim for service connection.  Service treatment and personnel records confirm that, while serving on ACDUTRA in 1987, the Veteran's unit was bivouacked and engaged in prolonged field training exercises in an area infested with ticks, resulting in the Veteran getting bitten by in excess of one hundred ticks and suffering a febrile illness, which necessitated hospitalization.  However, there is no evidence indicating this area was sprayed with herbicides to combat the ticks, particularly during the short time period the Veteran was on ACDUTRA there.  

Following the Veteran's tick-related illness, an investigation was conducted, during which the Veteran filed a formal statement, dated September 1987.  Therein, he indicated that, while on ACDUTRA, it was not uncommon to discover 20 to 25 ticks on his body in the mornings when he climbed out of his sleeping bag.  He reportedly spoke to three medics about getting the area sprayed, but as far as he knew, nothing was done in response.  Indeed, in April 2016, when the RO contacted the Veteran's unit (203rd Engineer Battalion), a Sergeant indicated that the unit maintained no records of pesticide use in 1987.  

The Veteran never claimed and his service personnel records do not show that he served in Vietnam during the Vietnam area.  He is thus not presumed to have been exposed to herbicides during any period of active service.  

According to available post-service treatment records, the Veteran began exhibiting high blood sugar readings in the early 2000s and, thereafter, doctors diagnosed him with type 2 diabetes mellitus.  Following service, doctors also diagnosed the Veteran with pancreatitis, for which VA denied service connection.  

One medical professional - a VA examiner - addressed the etiology of the Veteran's diabetes mellitus.  In an opinion dated April 2016, he concluded that this condition did not result from military service and was most likely due to age and obesity.  He based this conclusion on the following findings: (1) The diabetes was diagnosed in 2003; (2) The 1987 exposure to pesticides is questionable; and (3) The medical record does not reveal the designated area was sprayed with pesticides.

The appellant has not submitted a medical opinion refuting that of the VA examiner.  The Veteran's pre-death assertions thus represent the only evidence establishing a nexus in this case, or more specifically, relating the diabetes mellitus to the Veteran's active service, including any alleged herbicide exposure.  The Veteran was competent to report when he began experiencing certain lay-observable symptoms of diabetes, including, for instance, thirst.  Unfortunately, however, he did not possess a recognized degree of medical knowledge to attribute these symptoms to diabetes or to refute that this condition was initially diagnosed in the 2000s, many years after service.  Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (a layperson is not competent to offer an opinion regarding a medical question when that question may not be resolved through lay observation). 

In the absence of competent evidence linking the Veteran's diabetes mellitus to active service, or establishing that this condition manifested within a year of such service, the Board concludes that type II diabetes mellitus was not incurred in or aggravated by active service and may not be presumed to have been incurred in such service.  

A claimant is responsible for presenting evidence in support of his claim for benefits under laws administered by VA.  VA is responsible for considering all such evidence, lay and medical.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA is to give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Here, the evidence is not in relative equipoise.  Rather, a preponderance of the evidence is against this claim, the benefit-of-the-doubt rule is inapplicable and the claim must be denied. 


ORDER

Service connection for type II diabetes mellitus, including as secondary to herbicide exposure, is denied. 


____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


